Citation Nr: 0718707	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 009A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a March 8, 1985 
decision denying service connection for a back and/or right 
leg disability.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
December 1948 to August 1949 and from November 1949 to June 
1955.

2.  The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the March 1985 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

Initially, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE. Consequently, the Board finds that further 
development is not warranted in this matter under the VCAA 
or on any other basis.

II.	Clear and Unmistakable Error

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed. -- (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -- (1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b) Specific Allegations Required:  The motion must set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to filing 
under this subpart. (38 C.F.R. § 20.1404(b)).

The March 8, 1985 Board decision noted that in a January 
1981 decision, the Board determined that neither a back nor 
right leg disability was incurred in or aggravated during 
active duty, and that arthritis was not manifested within 
the presumptive period following active duty.  The Board 
also noted that the veteran had submitted substantial 
medical documentation regarding the extent of his present 
back disability.  The Board, nevertheless, found that the 
evidence was not sufficient to establish a new factual 
basis.  The new evidence did not include contemporaneous 
medical data showing the presence of back or right leg 
disability in service or within the immediate post service 
years.  The clinical histories and statements by the veteran 
and his long-term acquaintance did not convincingly show 
that back or right leg disability was incurred in service 
and continued to be symptomatic in the years following 
active duty to the present time.  The Board found that the 
evidence as a whole did not show that the veteran had a 
chronic right leg disability.

In September 1998, VA received a statement from the veteran 
which stated that a CUE by the VA was made when they made a 
decision to deny service connection for a back disorder.  In 
December 2003, the veteran submitted a statement which 
indicated that he believed the specific error in VA's 
decision was that it neglected to connect the military 
service record with the record after discharge and that the 
back symptomatology experienced during service was not 
acute, transitory, and resolved without residuals.  

On his VA Form 9, received by VA in July 2006, the veteran 
essentially stated that the BVA decision dated in March 1985 
should have service connected his back condition.  The 
veteran stated that the decision was not properly based on 
the available evidence of record.  The veteran noted that 
his claim was for a combat injury when a grenade exploded 
during his duty serving during the Korean War.  The veteran 
stated that he did not have arthritis and never contended 
that he did.  He stated that his disability was and still is 
spinal nerve compression.  The veteran stated that the back 
symptomatology, noted to have been acute and transitory, and 
resolved without residuals, was incorrect since he still has 
the same symptomatology.  The veteran stated that the VA 
made no attempt to reconstruct the record to include any of 
the records that were lost or destroyed in the warehouse 
fire.  The veteran also stated that the surgery in 1982 was 
not for arthritis but was for a herniated disc and nerve 
compression.  Finally, the veteran stated that the many lay 
statements and physician records were not given proper 
consideration.

The moving party was first provided with the CUE regulations 
in an April 2007 correspondence from the Board, which 
advised the moving party of the specific filing and pleading 
requirements governing motions for review on the basis of 
CUE.  The Board has carefully reviewed the moving party's 
CUE motion of July 2006, and his relevant contentions as to 
CUE in numerous letters and statements precedent to July 
2006.  

To the extent that the moving party contents that the March 
1985 Board decision was not properly based on the available 
evidence of record, the Board must emphasize that in a CUE 
motion, it is incumbent upon the moving party to set forth 
clearly and specifically the alleged CUE, and that non-
specific allegations of failure to follow regulations or the 
failure to give due process, or any other general non-
specific allegations of error, are insufficient to satisfy 
this requirement under Rule 1404(b).

To the extent the moving party contends that the Board 
identified an incorrect disability (arthritis) and 
determined that the veteran's symptomatology was acute and 
transitory and resolved without residuals, these contentions 
do not clearly and specifically allege errors of fact or law 
in the March 1985 Board decision.  The March 1985 Board 
decision noted that in the January 1981 decision, the Board 
determined that neither a back nor right leg disability was 
incurred in or aggravated during active service and that 
arthritis was not manifested within the presumptive period 
following service.  This was not a determination of the 
March 1985 decision.  Similarly, there is no determination 
in the March 1985 Board decision that the veteran's back 
disability was incurred in or aggravated during active 
service.  The Board's analysis in the March 1985 is limited 
to determining whether the evidence submitted subsequent to 
the January 1981 Board decision was sufficient to base an 
allowance of service connection for a back or right leg 
disability.  The Board stated that the new evidence did not 
establish a new factual basis and did not include 
contemporaneous medical data showing the presence of back or 
right leg disability in service or within the immediate post 
service years and that the clinical histories and statements 
by the veteran and his long-term acquaintance did not 
convincingly show that back or right leg disability was 
incurred in service and continued to be symptomatic in the 
years following active duty to the present time.      

To the extent the moving party contends that VA made no 
attempt to reconstruct the record to include any of the 
records that were lost or destroyed in the warehouse fire, 
the Secretary's failure to fulfill the duty to assist is not 
a situation that is clear and unmistakable error and has 
been specifically precluded as a basis for CUE in Rule 
1403(d)(2).

Because the Board finds that the moving party's motion fails 
to comply with the requirements set forth in 38 C.F.R. § 
20.1404(b) (2006), the motion is dismissed without 
prejudice.




ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




